Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 AGREEMENT AND PLAN OF MERGER Dated as of June 7, 2008 among WILLIS GROUP HOLDINGS LIMITED, HERMES ACQUISITION CORP. and HILB ROGAL & HOBBS COMPANY TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 Section 1.1. The Merger 1 Section 1.2. Closing 1 Section 1.3. Effective Time 2 Section 1.4. Effects of the Merger 2 Section 1.5. Articles of Incorporation and By-laws of the Surviving Corporation 2 Section 1.6. Directors and Officers of the Surviving Corporation 2 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES; COMPANY STOCK OPTIONS 3 Section 2.1. Effect on Capital Stock 3 Section 2.2. Election Procedures 6 Section 2.3. Exchange of Certificates 7 Section 2.4. No Fractional Shares 9 Section 2.5. Lost, Stolen or Destroyed Certificates 10 Section 2.6. Termination of Fund 10 Section 2.7. No Liability 10 Section 2.8. Withholding Taxes 10 Section 2.9. Company Equity Awards 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 13 Section 3.1. Organization, Standing and Corporate Power 13 Section 3.2. Capitalization 15 Section 3.3. Authority; Noncontravention; Voting Requirements 15 Section 3.4. Governmental Approvals 17 Section 3.5. Company SEC Documents; Undisclosed Liabilities 17 Section 3.6. Absence of Certain Changes or Events 19 Section 3.7. Legal Proceedings 19 Section 3.8. Compliance With Laws; Permits 20 i TABLE OF CONTENTS (continued) Page Section 3.9. Information Supplied 21 Section 3.10. Tax Matters 21 Section 3.11. Employee Benefits and Labor Matters 23 Section 3.12. Environmental Matters 26 Section 3.13. Contracts 28 Section 3.14. Title to Properties 30 Section 3.15. Company Intellectual Property and Technology 31 Section 3.16. Insurance 35 Section 3.17. Opinion of Financial Advisor 36 Section 3.18. Brokers and Other Advisors 36 Section 3.19. Foreign Corrupt Practices and International Trade Sanctions 36 Section 3.20. State Takeover Statutes 36 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 Section 4.1. Organization, Standing and Corporate Power 37 Section 4.2. Capital Structure 37 Section 4.3. Authority; Noncontravention 38 Section 4.4. Governmental Approvals 39 Section 4.5. Parent SEC Documents 39 Section 4.6. Compliance With Laws; Permits 41 Section 4.7. Information Supplied 41 Section 4.8. Absence of Certain Changes or Events 42 Section 4.9. Legal Proceedings 42 Section 4.10. Ownership and Operations of Merger Sub 42 Section 4.11. Brokers and Other Advisors 42 Section 4.12. Reorganization Treatment 42 Section 4.13. Ownership of Company Common Stock 43 Section 4.14. Financing 43 Section 4.15. Parent Material Contracts 43 ii TABLE OF CONTENTS (continued) Page Section 4.16. Title to Properties 43 Section 4.17. Insurance 44 ARTICLE V ADDITIONAL COVENANTS AND AGREEMENTS 44 Section 5.1. Preparation of the Form S-4 and the Proxy Statement/Prospectus; Shareholder Meetings 44 Section 5.2. Conduct of Business by the Company 45 Section 5.3. Conduct of Business by Parent 49 Section 5.4. No Solicitation by the Company; Etc 50 Section 5.5. Reasonable Best Efforts 53 Section 5.6. Public Announcements 55 Section 5.7. Access to Information; Confidentiality 55 Section 5.8. Notification of Certain Matters 56 Section 5.9. Indemnification and Insurance 56 Section 5.10. Securityholder Litigation 58 Section 5.11. Fees and Expenses 58 Section 5.12. Reorganization Treatment 58 Section 5.13. Rule 16b-3 58 Section 5.14. Employee Benefit Matters 59 Section 5.15. Dividends 61 Section 5.16. Assistance with Financing 61 Section 5.17. Further Actions Regarding Intellectual Property 62 ARTICLE VI CONDITIONS PRECEDENT 62 Section 6.1. Conditions to Each Partys Obligation to Effect the Merger 63 Section 6.2. Conditions to Obligations of Parent and Merger Sub 63 Section 6.3. Conditions to Obligation of the Company 64 Section 6.4. Frustration of Closing Conditions 65 ARTICLE VII TERMINATION 65 Section 7.1. Termination 65 Section 7.2. Effect of Termination 67 iii TABLE OF CONTENTS (continued) Page Section 7.3. Termination Fee 67 ARTICLE VIII MISCELLANEOUS 69 Section 8.1. No Survival, Etc 69 Section 8.2. Amendment or Supplement 69 Section 8.3. Extension of Time, Waiver, Etc 69 Section 8.4. Assignment 69 Section 8.5. Counterparts 70 Section 8.6. Entire Agreement; No Third-Party Beneficiaries 70 Section 8.7. Governing Law; Jurisdiction; Waiver of Jury Trial 70 Section 8.8. Specific Enforcement 70 Section 8.9. Notices 71 Section 8.10. Severability 72 Section 8.11. Definitions 72 Section 8.12. Interpretation 77 iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of June 7, 2008 (this  Agreement ), is among Willis Group Holdings Limited, a Bermuda exempted company ( Parent ), Hermes Acquisition Corp., a Virginia corporation and a direct, wholly owned Subsidiary of Parent ( Merger Sub ), and Hilb Rogal & Hobbs Company, a Virginia corporation (the  Company ). Certain terms used in this Agreement are used as defined in Section 8.11 . WHEREAS, the respective Boards of Directors of the Company and Merger Sub have adopted and declared advisable, and the Board of Directors of Parent has approved, this Agreement and the merger of the Company with and into Merger Sub (the  Merger ), on the terms and subject to the conditions provided for in this Agreement; and WHEREAS, for Federal income tax purposes, it is intended that the Merger shall qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the  Code ), and the rules and regulations promulgated thereunder and for an exception to the general rule of Section 367(a)(1) of the Code, and that this Agreement constitutes a plan of reorganization. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and intending to be legally bound hereby, Parent, Merger Sub and the Company hereby agree as follows: ARTICLE I THE MERGER SECTION 1.1. The Merger . Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the Virginia Stock Corporation Act (the  VSCA ), at the Effective Time, the Company shall be merged with and into Merger Sub, and the separate corporate existence of the Company shall thereupon cease. Merger Sub shall continue as the surviving corporation and as a direct, wholly-owned Subsidiary of Parent and to be governed by the VSCA (as such, the  Surviving Corporation ). SECTION 1.2. Closing . The closing of the Merger (the  Closing ) shall take place at 10:00 a.m. (New York City time) on a date to be specified by the parties (the  Closing Date ), which date shall be no later than the second (2nd) Business Day after satisfaction or waiver of the conditions set forth in Article VI (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of those conditions at such time), at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, unless another time, date or place is agreed to in writing by the parties hereto. SECTION 1.3. Effective Time . Subject to the provisions of this Agreement, as soon as practicable on the Closing Date, the parties hereto shall (a) file articles of merger, in customary form (the  Articles of Merger ), together with the related plan of merger meeting the requirements of Section 13.1-716 of the VSCA, substantially in the form attached hereto as Exhibit A (the  Plan ), with the State Corporation Commission of the Commonwealth of Virginia (the  SCC ) and (b) duly make all other filings and recordings required by the VSCA in order to effectuate the Merger. The Merger shall become effective upon the issuance of a certificate of merger by the SCC or at such later time as may be agreed to by Parent and the Company in writing and specified in the Articles of Merger (the date and time that the Merger becomes effective is referred to as the  Effective Time ). SECTION 1.4. Effects of the Merger . The Merger shall have the effects set forth in this Agreement and Section 13.1-721 of the VSCA. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the properties, rights, privileges, immunities, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation. SECTION 1.5. Articles of Incorporation and By-laws of the Surviving Corporation . The articles of incorporation and bylaws of Merger Sub, as in effect immediately prior to the Effective Time, shall be the articles of incorporation and bylaws, respectively, of the Surviving Corporation, until thereafter changed or amended as provided therein or by applicable Law. SECTION 1.6. Directors and Officers of the Surviving Corporation . (a) Each of the parties hereto shall take all necessary action to cause the directors of Merger Sub immediately prior to the Effective Time to be the directors of the Surviving Corporation immediately following the Effective Time, until their respective successors are duly elected or appointed and qualified or their earlier death, resignation or removal in accordance with the articles of incorporation and by-laws of the Surviving Corporation. (b) The officers of Merger Sub immediately prior to the Effective Time shall be the officers of the Surviving Corporation until their respective successors are duly appointed and qualified or their earlier death, resignation or removal in accordance with the articles of incorporation and by-laws of the Surviving Corporation. 2 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES; COMPANY STOCK OPTIONS SECTION 2.1. Effect on Capital Stock . (a) At the Effective Time, subject to the provisions of Article I and this Article II , each share of common stock of the Company, having no par value ( Company Common Stock ), issued and outstanding immediately prior to the Effective Time (other than shares of Company Common Stock owned by Parent or the Company or any of their respective wholly-owned Subsidiaries which for purposes of clarity shall not include any shares of Company Common Stock held in a trust established by the Company or any of its Subsidiaries), shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into and shall thereafter represent the right to receive the following consideration (collectively, the  Merger Consideration ): (i) each Stock Election Share shall be converted into the right to receive the number of Parent Common Shares equal to the Exchange Ratio (the  Per Share Stock Consideration ), subject to adjustment in accordance with this Section 2.1(a) and Section 2.1(c) ; (ii) each Cash Election Share shall be converted into the right to receive the Per Share Cash Consideration in cash, without interest, subject to adjustment in accordance with this Section 2.1(a) and Section 2.1(c) ; and (iii) each No Election Share shall be converted into the right to receive the Per Share Stock Consideration and/or the Per Share Cash Consideration in cash, without interest, as provided in this Section 2.1(a) below, subject to adjustment in accordance with Section 2.1(c) . (iv) Notwithstanding the foregoing, if: the product of (A) the Cash Election Shares and (B) the Per Share Cash Consideration (such product being the  Elected Cash Consideration ) that would be paid upon conversion of the Cash Election Shares in the Merger exceeds the Available Cash Consideration, then: (A) all Stock Election Shares and all No Election Shares shall be converted into the right to receive the Per Share Stock Consideration; and (B) all Cash Election Shares shall be converted into the right to receive (i) an amount of cash (without interest) equal to 3 the product of (w) the Per Share Cash Consideration multiplied by (x) a fraction, the numerator of which shall be the Available Cash Consideration and the denominator of which shall be the Elected Cash Consideration (the fraction described in this clause (x) being referred to as the  Cash Fraction ) and (ii) a number of Parent Common Shares equal to the product of (y) the Exchange Ratio multiplied by (z) one (1) minus the Cash Fraction; or the Elected Cash Consideration is less than the Available Cash Consideration, then: (A) each Cash Election Share shall be converted into the right to receive the Per Share Cash Consideration; and (B) if the product of (i) the number of No Election Shares and (ii) the Per Share Cash Consideration (the  No Election Value ) equals or exceeds the difference between the Available Cash Amount and the Elected Cash Consideration (the  Cash Shortfall ), then: (i) a number of No Election Shares equal to the Cash Shortfall divided by the Per Share Cash Consideration shall be converted into the Per Share Cash Consideration, with the remainder of the No Election Shares converted into the Per Share Stock Consideration; and (ii) each Stock Election Share shall be converted into the right to receive the Per Share Stock Consideration, or, alternatively; (C) if the No Election Value is less than the Cash Shortfall, then: (i) each No Election Share shall be converted into the right to receive the Per Share Cash Consideration; and (ii) each Stock Election Share shall be converted into the right to receive (i) an amount of cash (without interest) equal to (x) the difference between the Cash Shortfall and the No Election Value divided by (y) the number of Stock Election Shares and (ii) a number of Parent Common Shares equal to the product of (x) the Exchange Ratio and (y) one (1) minus the fraction determined by dividing the amount of cash determined pursuant to the preceding clause (i) by the Per Share Cash Consideration. 4 the Elected Cash Consideration equals the Available Cash Consideration, then: (A) each Cash Election Share shall be converted into the right to receive the Per Share Cash Consideration; and (B) each Stock Election Share and No Election Share shall be converted into the right to receive the Per Share Stock Consideration. (v) Notwithstanding the definition of Available Cash Consideration, Parent shall have the option, in its sole discretion, to increase the amount of the Available Cash Consideration to any amount up to and including the amount of the Elected Cash Consideration plus the product of (A) the No Election Shares and (B) the Per Share Cash Consideration; provided that Parent may not increase the Available Cash Consideration to an amount that, in the reasonable opinion of counsel to Parent and counsel to the Company, would cause such counsel to be unable to render the opinions described in Section 6.2(c) and Section 6.3(c) , respectively. (vi) If the aggregate number of Parent Common Shares to be issued pursuant to this Section 2.1(a) would exceed 19.9% of the Parent Common Shares outstanding immediately prior to the Effective Time (the  Maximum Share Amount ), then appropriate adjustments shall be made to the Merger Consideration to be paid or issued pursuant thereto such that (1) the aggregate number of Parent Common Shares included in the Merger Consideration is reduced to the extent required such that the aggregate number of Parent Common Shares to be so issued does not exceed the Maximum Share Amount and (2) the aggregate amount of cash consideration included in the Merger Consideration is increased by an amount equal to the Average Parent Share Price multiplied by the number of Parent Common Shares so reduced (the Additional Cash Consideration), provided , however , that the Additional Cash Consideration shall not exceed the amount that would, in the reasonable opinion of counsel to Parent and counsel to the Company, cause such counsel to be unable to render the opinions described in Section 6.2(c) and Section 6.3(c), respectively. (b) From and after the Effective Time, the Company Common Stock converted into the Merger Consideration pursuant to this Article II shall no longer remain outstanding and shall automatically be cancelled and shall cease to exist, and each holder of a certificate previously representing any such Company Common Stock or shares of Company Common Stock that are in non-certificated book-entry form (either case being referred to in this Agreement, to the extent applicable, as a  Certificate ) shall thereafter cease to have any rights with respect to such securities, except the right to receive (i) the consideration to which such holder may be entitled pursuant to this Section 2.1 , (ii) any dividends and other distributions in accordance with Section 2.3(f) and (iii) any cash to be paid in lieu of any fractional Parent Common Share in accordance with Section 2.4 . 5 (c) If at any time during the period between the date of this Agreement and the Effective Time, any change in the outstanding common stock of Parent or the outstanding common stock of the Company shall occur by reason of any reclassification, recapitalization, stock split or combination, exchange, merger, consolidation or readjustment of shares, or any stock dividend thereon with a record date during such period, or any similar transaction or event, the Exchange Ratio, the Per Share Stock Consideration, the Per Share Cash Consideration and any other similarly dependent items, as the case may be, shall be appropriately adjusted to provide the holders of Company Common Stock the same economic effect as contemplated by this Agreement prior to such event. (d) At the Effective Time, (i) all shares of Company Common Stock that are owned by Parent or the Company (the  Cancelled Shares ) shall be automatically cancelled and shall cease to exist and no Securities of Parent, cash or other consideration shall be delivered in exchange therefore and (ii) all shares of Company Common Stock that are owned by any wholly-owned Subsidiary of Parent or the Company shall be converted into the right to receive a number of Parent Common Shares equal to the Exchange Ratio. SECTION 2.2.
